NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            30-JUN-2020
                                            09:15 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


     DAVID ABEL; KRISTIN ABEL; LIN G. ELDRIDGE, Individually
          and as Trustee of the Linden Geary Eldridge Trust
          dated October 30, 1997; STACIE RAY FERREIRA;
          RICHARD R. GREEN; GREGG C. INOKUMA; ISAAC K. LUI;
          TRACY N. LUI; and JENNIFER L. POLICH,
          Plaintiffs-Appellants, v. BANK OF AMERICA, N.A.;
          MORTGAGE ELECTRONIC REGISTRATIONS SYSTEM, INC.;
          RON L. LEON and ALBENA R. LEON, Individually and
          as Trustees of the LEON TRUST dated April 17,
          2013; TIMOTHY A. STEWART, II; SANOE M.K. AWAI;
          BRIAN WIWCHAR; BARBARA WIWCHAR, RICK DUBUC;
          PENELOPE F. DUBUC; QUINN CICCARELLI; JOSEFA
          CICCARELLI; PRIMELENDING, A PLAINSCAPITAL COMPANY;
          JAMES WOESSNER; HIROKO WOESSNER; Defendants-
          Appellees, and, DOE DEFENDANTS 1-50, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2CC191000234(3))


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)
          Upon review of the record, it appears that we lack
appellate jurisdiction over this appeal by Plaintiffs-Appellees
David Abel, Kristin Abel, Lin G. Eldridge, Individually and as
Trustee of the Linden Geary Eldridge Trust Dated October 30,
1997, Stacie Ray Ferreira, Richard R. Green, Gregg C. Inokuma,
Isaac K. Lui, Tracy N. Lui, and Jennifer L. Polich (the
Plaintiffs) from the Honorable Kelsey T. Kawano's March 24, 2020
amended interlocutory order granting in part and denying in part
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Defendant/Cross-Claim Defendant/Appellee Bank of America, N.A.
(Bank of America) and Defendant-Appellee Mortgage Electronic
Registration Systems, Inc.'s motion to partially dismiss the
Plaintiffs' July 18, 2019 complaint and sever their claims,
because the circuit court has neither resolved all of the
multiple claims in this case nor reduced its dispositive rulings
to an appealable final judgment.
          An aggrieved party cannot obtain appellate review of a
circuit court's dispositive orders in a civil case pursuant to
Hawaii Revised Statutes (HRS) § 641-1(a)(2016) until the circuit
court reduces the dispositive rulings to an appealable final
judgment pursuant to Rules 58 or 54(b) of the Hawai#i Rules of
Civil Procedure (HRCP).   See Jenkins v. Cades Schutte Fleming &
Wright, 76 Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994).      The
circuit court has not yet adjudicated and entered a judgment on
all of the multiple claims asserted in:
          •     the Plaintiffs' July 18, 2019 complaint,

          •     Defendants/Cross-Claim Plaintiffs/Third-Party
                Plaintiffs/Appellees Brian Wiwchar and Barbara
                Wiwchar's (the Wiwchars) October 17, 2019 cross-
                claim,

          •     the Wiwchars' October 17, 2019 third-party
                complaint,

          •     Defendants/Cross-Claim Plaintiffs/Appellees
                Timothy A. Stewart, II, and Sanoe M.K. Awai's
                October 23, 2019 cross-claim,

          •     Defendants/Cross-Claim Plaintiffs/Third-Party
                Plaintiffs/Appellees James Woessner and Hiroko
                Woessner's (the Woessners) October 29, 2019 cross-
                claim, and

          •     the Woessners' October 29, 2019 third-party
                complaint.

In addition, the circuit court did not enter a final judgment
pursuant to HRCP Rule 54(b).    See Oppenheimer v. AIG Hawaii Ins.
Co., 77 Hawai#i 88, 93, 881 P.2d 1234, 1239 (1994); Jenkins, 76
Hawai#i at 120, 869P.2d at 1339.

                                   2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Nevertheless, the Plaintiffs assert in their June 8,
2020 statement of jurisdiction that the March 24, 2020 amended
interlocutory order is immediately appealable under the
collateral order doctrine and the Forgay doctrine.         However, our
review of the record and relevant case law reveals that the
March 24, 2020 amended interlocutory order does not satisfy the
multiple requirements for appealability under the collateral
order doctrine or the Forgay doctrine.      See Greer v. Baker, 137
Hawai#i 249, 253, 369 P.3d 832, 836 (2016) (reciting the
requirements for appeals under the collateral order doctrine and
the Forgay doctrine); Hofmann v. De Marchena Kaluche & Asociados,
642 F.3d 995, 998 (11th Cir. 2011) (holding that the collateral
order doctrine does not provide appellate jurisdiction for a
severance order issued under Rule 21 of the Federal Rules of
Civil Procedure); cf. In re Lieb, 915 F.2d 180, 182–185 (5th Cir.
1990) (holding that a district court's order severing claims and
directing that they continue as separate actions in bankruptcy
court was not an appealable final order).      Absent an appealable
final judgment, the Plaintiffs' appeal is premature and we lack
appellate jurisdiction.
          Therefore, IT IS HEREBY ORDERED that appellate court
case number CAAP-XX-XXXXXXX is dismissed for lack of appellate
jurisdiction.
          DATED:   Honolulu, Hawai#i, June 30, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  3